IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SIDNEY MARTS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1531

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
___________________________/

Opinion filed May 5, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Sidney Marts, pro se, Petitioner.

Kenneth S. Steely, General Counsel, Department of Corrections, Tallahassee, for
Respondent.




PER CURIAM.

      DENIED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.